Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Examiner was unable to locate or render obvious:
Claim 1, predicate a setup phase termination for the control device on the characteristic quantity; wherein the system further comprises one of the following features (i) to (iii):
(i) the feedback message regards at least one additional reference image to be
captured to improve the characteristic quantity, and the feedback message includes instructions on how to capture the at least one additional reference image;
ii) the determining of the characteristic quantity includes determining that the
reference image is of insufficient quality, and the feedback message includes
instructions to recapture the reference image; or
(ili)  the one or more computer readable media further storing instructions to disable a capture interface on the control device based on the characteristic quantity, wherein the determining of the characteristic quantity based on the reference image is conducted in real time.”

Claim 12, wherein the method further comprises one of the following features (i) or (ii):
(i) the step of determining the characteristic quantity includes determining that  the reference image is of insufficient quality, and the feedback message includes
instructions to recapture the reference image; or
ii) the method further comprises disabling a capture interface on the control device based on the characteristic quantity, wherein the step of determining the
characteristic quantity based on the reference image is conducted in real time.

Claim 12, wherein the method further comprises one of the following features (i) or (ii): (i) the step of determining the characteristic quantity includes determining that the
reference image is of insufficient quality, and the feedback message includes
instructions to recapture the reference image; or ii) the method further comprises disabling a capture interface on the control device based on the characteristic quantity, wherein the step of determining the characteristic quantity based on the reference image is conducted in real time.

Claim 14, capturing a reference image using a companion device, wherein the companion device has a companion device imager and a display; determining a characteristic quantity based on the reference image; generating a feedback message based on the characteristic quantity; predicating a setup phase termination for the control device on the characteristic quantity; and displaying the reference image on the display.

Claim 23, determine a characteristic quantity based on the set of reference images, the characteristic quantity being representative of distinctiveness of a signature of the zone of interest; generate a feedback message based on the characteristic quantity, and continuously capture a live stream of images using the onboard imager, wherein the feedback message includes an augmented reality stream of images generated using the live stream of images; and based on the characteristic quantity, terminate a setup phase for the control device.

Claim 24, a companion device having a companion device imager and a display; and one or more computer readable media storing instructions to: receive a set of reference images captured by the companion device imager; determine a characteristic quantity based on the set of reference images; based on the characteristic quantity either: (i) generate a feedback message; or (ii) terminate a setup phase for the control device; and display the set of reference images on the display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694